DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stent further having a second region having the straight crossing portion and the vertical folding crossing portion and the first region are alternately arranged in the axial direction (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, line 2, of both claims, sets forth the limitation of “first regions”, however line 6, of both claims, sets forth the parameter of “the first region is a region in which…” (i.e. “region” as in a singular); thus, this parameter is found to be confusing.  It is not clear what exact structure is meant by “the first region”, does this entail each of the first regions, or is it just one, of the plurality of, first regions, or is it some other, completely different region/set of structures.  Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite.
Regarding claim 10, which recites the limitation “the straight crossing portion”, on lines 1-2; there is insufficient antecedent basis for this limitation in the claim.  Furthermore, the parameter(s) set forth in the claim is/are found to be confusing for a few reasons; firstly, it is not clear what structure the second region entails, is it the straight crossing portion and the vertical folding crossing portion together, or is it just the straight crossing portion, and the vertical folding crossing portion is another parameter/limitation and is alternately arranged with/between the second region and the first region.  Moreover, it would be confusing if “the vertical folding crossing portion” is part of the second region, since it is a structure that makes up “the first 
Regarding claim 12, which, on line 6, sets forth the parameter of “and is a region in which the horizontal folding…” (emphasis added); this parameter is found to be confusing since it is not clear what exact structure “a region” entails and/or how it relates to the final structure of the stent.  For the purpose of examination, as can be gleaned from the originally filed disclosure, the above mentioned parameter shall be interpreted as “and the first region is a region in which the horizontal folding…”.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US PG Pub. 2017/0020542), hereinafter Martin.
Regarding claim 1, Martin discloses a stent (400), illustrated in Figures 12C-12F, which has a cylindrical tubular shape in which wires (402/403) cross each other and are woven, the stent comprising first regions (regions with portions 416) each including a horizontal folding crossing portion (416), illustrated in Figures C & D, in which the wires are folded in an axial direction and cross each other and a vertical folding crossing portion (416), illustrated in Figures E & F, in which the wires are folded in a circumferential direction and cross each other, wherein the first region is a region in which the horizontal and vertical folding crossing portions (416) are arranged in the circumferential direction, and the first regions are arranged at intervals in the axial direction, illustrated in Figures 12C-12F ([0189] – to clarify, it is stated that though the horizontal and vertical folding crossing portions/knuckles 416 are illustrated/described as being on separate devices, both can “be incorporated into a single stent structure” and further states that varying the alignment of the horizontal and vertical folding crossing portions/knuckles can permit increased radial force or increased flexibility; thereby teaching the first region having horizontal and vertical folding crossing portions/knuckles arranged in a circumferential direction, in order to improve/change the radial force and/or flexibility of the stent).
Regarding claim 2, Martin discloses the stent according to Claim 1, wherein the vertical folding crossing portion (416), illustrated in Figures E & F, is formed by a first vertical folding portion (1V) that is bent to be convex toward a first circumferential direction side that is one side of the circumferential direction and a second vertical folding portion (2V) that is bent to be convex toward a second circumferential direction side that is the other side of the circumferential direction, which cross each other in a radial direction, clearly illustrated in Figure 12F and modified figure 12F, below.

    PNG
    media_image1.png
    367
    472
    media_image1.png
    Greyscale


Regarding claim 3, Martin discloses the stent according to Claim 1, wherein the horizontal folding crossing (416), illustrated in Figures C & D, is formed by a first horizontal folding portion (1H) that is bent to be convex toward a first axial direction side that is one side of the axial direction (390) and a second horizontal folding portion (2H) that is bent to be convex toward a second axial direction side that is the other side of the axial direction, which cross each other in a radial direction, illustrated in Figure 12D and modified figure 12D, below.

    PNG
    media_image2.png
    369
    574
    media_image2.png
    Greyscale

Regarding claim 4, Martin discloses the stent according to Claim 1, further comprising a straight crossing portion (SP) in which the wires cross each other in a straight line, illustrated in Figures 12C-12F, and modified figures 12D and 12F above.
Regarding claims 5-7, Martin discloses the stent according to Claim 2, wherein the first vertical folding portion (1312) loops to form a first twisted portion (1318), which crosses the second vertical folding portion (1314); the second vertical folding portion (1314) loops to form a second twisted portion (1320), which crosses the first vertical folding portion (1312); and the first twisted portion (1318) and the second twisted portion (1320) cross each other, illustrated in Figure 13B ([0193] - [0195]).
Regarding claim 9, Martin discloses the stent according to Claim 1, and though it is not specifically disclosed that the number of the horizontal folding crossing portions is larger than the number of the vertical folding crossing portions in the first region, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate number/amount of horizontal and vertical folding crossing portions, in the first region of the stent of Martin, including having a larger number of horizontal folding crossing portions than the number of the vertical folding crossing portions, in order to increase/change the radial force and/or flexibility of the stent, based on intended use/patient need, as taught by Martin ([0189], Last 7 Lines).
Regarding claim 10, Martin discloses the stent according to Claim 9, wherein a second region having a straight crossing portion (SP) and the vertical folding crossing portion (416) and the first region (416) are alternately arranged in the axial direction (390), illustrated in Figures 12C-12F, and modified figures 12D and 12F above.
Regarding claim 11, Martin discloses the stent according to Claim 1, wherein the wire is made of a super-elastic alloy, and the stent has self-expandability for expanding a lumen of a living body ([0198]).
Regarding claim 12, Martin discloses a stent (400), illustrated in Figures 12C-12F, which has a cylindrical tubular shape in which wires (402/403) cross each other and are woven, the stent comprising first region (region with portions 416) each includes a horizontal folding crossing portion (416), illustrated in Figures C & D, in which the wires are folded in an axial direction (390) and cross each other and a vertical folding crossing portion (416), illustrated in Figures E & F, in which the wires are folded in a circumferential direction and cross each other, and the first region is a region in which the horizontal and vertical folding portions (416) are arranged in the circumferential direction; and a second region which includes a straight crossing portion (SP) in which the wires cross each other in a straight line, illustrated in Figures 12C-12F and modified figures 12D and 12F above ([0189] – to clarify, it is stated that though the horizontal and vertical folding crossing portions/knuckles 416 are illustrated/described as being on separate devices, both can “be incorporated into a single stent structure” and further states that varying the alignment of the horizontal and vertical folding crossing portions/knuckles can permit increased radial force or increased flexibility; thereby teaching the first region having horizontal and vertical folding crossing portions/knuckles arranged in a circumferential direction, in order to improve/change the radial force and/or flexibility of the stent).
Regarding claim 13, Martin discloses a stent (400), illustrated in Figures 12C-12F, which has a cylindrical tubular shape in which wires (402/403) cross each other and are woven, the stent comprising first regions (regions with portions 416) each including a horizontal folding portion (416), illustrated in Figures C & D, in which the wires are folded in an axial direction (390) to be convex in the axial direction and a vertical folding portion (416), illustrated in Figures E & F, in which the wires are folded in a circumferential direction to be convex in the circumferential direction, wherein the first region is a region in which the horizontal and vertical folding portions (416) are arranged in the circumferential direction, and the first regions are arranged at intervals in the axial direction, illustrated in Figures 12C-12F ([0189] – to clarify, it is stated that though the horizontal and vertical folding crossing portions/knuckles 416 are illustrated/described as being on separate devices, both can “be incorporated into a single stent structure” and further states that varying the alignment of the horizontal and vertical folding crossing portions/knuckles can permit increased radial force or increased flexibility; thereby teaching the first region having horizontal and vertical folding crossing portions/knuckles arranged in a circumferential direction, in order to improve/change the radial force and/or flexibility of the stent).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 2 above, and in view of Thapliyal (US PG Pub. 2013/0289690).
Regarding claim 8, Martin discloses the stent according to Claim 2, but does not specifically teach the vertical folding crossing portion further including a wire that is spirally wound around the first vertical folding portion and the second vertical folding portion.
	However, Thapliyal teaches a stent, in the same filed of endeavor, comprising a folding crossing portion including a wire (1106) that is spirally wound around the first and second folding portions, the wire including uncut barb ends (1108), which aids in anchoring the stent to tissue at the treatment site, illustrated in Figure 15 ([0074], Lines 4-7).
	In view of the teachings of Thapliyal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the vertical folding crossing portion, of the stent of Martin, to further include a wire that is spirally wound around the first and second vertical folding portions, in order to provide/attach uncut barb ends, thereby aiding to anchor the stent to tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/DINAH BARIA/Primary Examiner, Art Unit 3774